DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed 20 October 2022. Claims 3, 5, 13 and 15 are cancelled. Claims 1, 2, 4, 6-12, 14 and 16-20 are pending and are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-12, 14 and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 11 the limitations “determining whether the request to exit the asymmetric operating regime is pilot-commanded or system-commanded; when the request to exit the asymmetric operating regime is pilot-commanded, selecting a first  exit protocol and applying the first exit protocol by commanding the engines accordingly; and when the request to exit the asymmetric operating regime is system-commanded, selecting a second exit protocol different from the first exit protocol, and applying the second exit protocol by commanding the engines accordingly.” Claims 2, 4 and 6-10 depend from claim 1 and claims 12, 14, 16-20.  These newly added limitations are considered new matter.
The newly added limitations provide a method where the system is using different exit protocols depending on whether the pilot or the system has initiated the request to exit the asymmetric operating regime. The specification doesn’t use the language “selecting a second exit protocol different from the first exit protocol.” Further, the specification doesn’t disclose “selecting a second exit protocol different from the first exit protocol” depending on whether the request to exit the asymmetric operating regime is pilot or system initiated. In addition, the specification doesn’t disclose any reason to have the system operate in this manner, i.e., why the response to pilot initiated exit requests should be different than system initiated exit requests and this difference is a requirement of the system. 
In their Remarks of 20 October 2022, Applicant identifies paragraphs 53, 75 and 76 from the U.S. Publication, as providing support for the claim limitations in the amended claims. In paragraph 53 and 75, the specification discloses a pilot or a system commanded exit request are distinguished. In paragraph 76, the specification discloses an exit protocol is selected based upon the selected exit category, such as pilot or a system request. However, there is no disclosure that a second exit protocol different from a first exit protocol is selected depending on whether the exit request was pilot or system initiated.
Thus, “determining whether the request to exit the asymmetric operating regime is pilot-commanded or system-commanded; when the request to exit the asymmetric operating regime is pilot-commanded, selecting a first  exit protocol and applying the first exit protocol by commanding the engines accordingly; and when the request to exit the asymmetric operating regime is system-commanded, selecting a second exit protocol different from the first exit protocol, and applying the second exit protocol by commanding the engines accordingly” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Regarding claims 7 and 17, the claims recite the first exit protocol comprises a transition to a power rating associated with having all engines operative at a first acceleration rate, and the second exit protocol comprises a transition to the power rating associated with having all engines operative at a second acceleration rate greater than the first acceleration rate. The specification doesn’t appear to support these limitations. Upon exiting the asymmetric power mode, one engine is powering the aircraft and hence operating at a high acceleration rate while the second engine is in idle. It makes no sense to have both engines operative at a first acceleration rate because only one engine needs to be quickly accelerated. The Applicant’s specification doesn’t appear to disclose this embodiment for the first exit protocol or the second exit protocol where all engines are operated at the same acceleration rate. 
Claims 1, 2, 4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lafarque (US 2021/0246827) in view of Simonetti (US 10,738,698). 
Claim 1 includes a contingent limitation “determining whether the request to exit the asymmetric operating regime is pilot-commanded or system-commanded; when the request to exit the asymmetric operating regime is pilot-commanded, selecting a first  exit protocol and applying the first exit protocol by commanding the engines accordingly; and when the request to exit the asymmetric operating regime is system-commanded, selecting a second exit protocol different from the first exit protocol, and applying the second exit protocol by commanding the engines accordingly.” Once it is determined whether the request to exit the asymmetric operating regime is pilot-commanded or system-commanded, only one of the steps “when the request to exit the asymmetric operating regime is pilot-commanded, selecting a first  exit protocol and applying the first exit protocol by commanding the engines accordingly,” or “when the request to exit the asymmetric operating regime is system-commanded, selecting a second exit protocol different from the first exit protocol, and applying the second exit protocol by commanding the engines accordingly” necessarily occurs. The method doesn’t require both of the “when” statements to be performed. 
The use of the terms "when" creates a contingent limitation. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (MPEP 2111.04 II). For the purposes of examination, the limitation “determining the request to exit the asymmetric operating regime is pilot-commanded, selecting a first  exit protocol and applying the first exit protocol by commanding the engines accordingly” is examined as the broadest reasonable interpretation of the claim where the contingent limitation “when the request to exit the asymmetric operating regime is system-commanded, selecting a second exit protocol different from the first exit protocol, and applying the second exit protocol by commanding the engines accordingly” doesn’t occur.
Regarding claim 1, Lafarque teaches a method for operating an aircraft (¶3, helicopter) having two or more engines(14a,14b, Fig. 1b), the method comprising: operating the two or more engines of the aircraft in an asymmetric operating regime, wherein a first of the engines is in an active mode to provide motive power to the aircraft and a second of the engines is in a standby mode to provide substantially no motive power to the aircraft (Fig. 3, ¶81-¶83, first engine is operational and second engine is shutdown); receiving a request to exit the asymmetric operating regime (¶52, Fig. 4, shows the exit from the standby mode, parameters include power levels of each level as a function of time, Fig. 6 shows a quick reactivation request); selecting a first exit protocol (¶31, power-assisted startup/standby exit versus conventional start-up start-up/standby exit); and applying the first exit protocol by commanding the engines accordingly (Fig.4 shows a conventional start-up request, Figs. 6 shows a quick reactivation request).
Simonetti teaches a control method for helicopter with two engines (Fig. 1). In Col. 4:19-34 and Fig. 3, Simonetti teaches one engine of the helicopter can be shutdown to improve fuel economy. In Col. 4:53-64 and Fig. 4, Simonetti teaches the shutdown engine can be restarted in response to pilot input 82. The system distinguishes between input from the control computer (FCC 80) or the pilot input used to initiate the command to exit the asymmetric operating regime (Fig. 2, shows the FCC receiving pilot input). When the input from the control computer and the pilot is distinguished, it allows a pilot to initiate an exit the asymmetric operating regime, which affords more flexibility and additional control in operating the helicopter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Lafarque, determine whether the request to exit the asymmetric operating regime is pilot-commanded or system-commanded, as taught by Simonetti, in order to allow the pilot to initiate an exit from the asymmetric operating mode and provide more flexibility and control when operating the helicopter.
Regarding claim 2, the second exit protocol in claim 2 depends from a step that is part of a contingent limitation that isn’t required to occur in claim 1 and thus, is not part of the BRI of  claim 2, which depends from claim 1. Thus, claim 2 is interpreted as “the first exit protocol comprises different engine acceleration rates.” Lafarque in view of Simonetti teaches the method as claimed and discussed above and Lafarque further teaches the first exit protocol comprises different engine acceleration rates different engine acceleration rates (¶31, Figs. 4-6 show different acceleration rates depending on whether there is an emergency or not).
Regarding claim 4, the second exit protocol in claim 4 depends from a step that is part of a contingent limitation that isn’t required to occur in claim 1 and thus, is not part of the BRI of  claim 4, which depends from claim 1. Thus, claim 4 is interpreted as the first exit protocol is associated with a non-emergency exit of the asymmetric operating regime. Lafarque in view of Simonetti teaches the method as claimed and discussed above and Lafarque further teaches the first exit protocol is associated with a non-emergency exit of the asymmetric operating regime (The conventional start-up request is for a non-emergency in Fig. 4 and the power-assist start-up standby exit in Figs. 6-7 is for emergencies. The conventional start-up is a non-emergency exit).
Regarding claim 6, Lafarque in view of Simonetti teaches the method as claimed and discussed above and Simonetti further teaches the system-commanded request to exit the asymmetric operating regime is received from a Full Authority Digital Engine Control (FADEC) (In Col. 3:52-57, Simonetti teaches the engine controller can be implemented as a FADEC).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the method of Lafarque in view of Simonetti have the system-commanded request received from a Full Authority Digital Engine Control (FADEC), as taught by Simonetti, in order to the engine to be properly controlled when implementing the various operating modes.
Regarding claim 7, the second exit protocol in claim 7 depends from a step that is part of a contingent limitation that isn’t required to occur in claim 1 and thus, is not part of the BRI of  claim 7, which depends from claim 1. Thus, claim 7 is interpreted as the first exit protocol comprises a transition to a power rating associated with having all engines operative at a first acceleration rate. Lafarque in view of Simonetti teaches the method as claimed and discussed above and Lafarque further teaches the first exit protocol comprises a transition to a power rating associated with having all engines operative at a first acceleration rate (In Fig. 4, upon exiting the asymmetric mode, both engines reach a steady-state condition where the acceleration rate is zero, which is at the end of the transition to power rating. Thus, all engines are operative at a first acceleration rate of zero). 
Regarding claim 8, the second exit protocol in claim 8 depends from a step that is part of a contingent limitation that isn’t required to occur in claim 1 and thus, is not part of the BRI of  claim 8, which depends from claim 1. Nevertheless, Lafarque in view of Simonetti teaches the method as claimed and discussed above and Lafarque further teaches shutting down a first one of the two or more engines and accelerating a second one of the two or more engines to a power rating associated with having one engine inoperative (Figs. 6 and 7 show one of the engines shutting down and one of the engines entering into an OEI (One Engine Inoperative) mode).
Regarding claim 9, Lafarque in view of Simonetti teaches the method as claimed and discussed above and Lafarque further teaches the second one of the two or more engines is accelerated at a maximum permissible acceleration rate (Fig. 7, ¶94, ¶101, the computer lifts limits on the acceleration rate to allow maximum acceleration and to quickly bring the engine up to power. However, the engine can be damaged).
Regarding claim 10, Lafarque in view of Simonetti teaches the method as claimed and discussed above and Lafarque further teaches determining that operating conditions associated with the asymmetric operating regime are no longer met, and generating the request to exit the asymmetric operating regime (¶97, as soon as the loss of the first turboshaft engine is detected, a quick reactivation command is sent to the second turboshaft engine.).
Allowable Subject Matter
 Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under
35 U.S.C. 112(a), set forth in this Office action. Claims 12, 14, 16-20 depend from claim 11.
Response to Arguments
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	
Applicant’s arguments with respect to the pending claims have been carefully considered
but are moot because the arguments do not apply to the new grounds of rejection discussed above that were necessitated by Applicant’s amendments. However, to the extent possible Applicant arguments have been addressed in the body of the rejections above, at the appropriate locations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741